



MANAS PETROLEUM CORPORATION
2007 OMNIBUS PLAN




1.  Purposes of the Plan


The 2007 Omnibus Plan ("Plan") maintained by Manas Petroleum Corporation
("Company") is intended to promote the growth and general prosperity of the
Company by offering incentives to its key employees who are primarily
responsible for the growth of the Company and to attract and retain qualified
employees and thereby benefit its shareholders based on the growth of the
Company. Awards granted under the Plan may be (a) stock options ("Options")
which may be designated as (i) Incentive Stock Options ("ISOs") intended to
qualify under Section 422 of the Internal Revenue Code of 1986, as amended
("Code"), or (ii) Nonqualified Stock Options ("NQSOs") not intended to so
qualify; (b) stock appreciation rights ("SARs"); (c) restricted stock awards
("Restricted Stock"); (d) performance awards ("Performance Awards"); or (e)
other forms of stock-based incentive awards, as hereinafter defined
(collectively, "Awards").


2.  Shares of Stock Subject to the Plan


The shares of stock with respect to which the Awards may be granted shall be the
common stock, par value at $0.001 of the Company (“Common Stock"). Shares
delivered upon exercise of the Awards, at the election of the Board of Directors
of the Company, may be stock that is authorized but previously unissued or stock
reacquired by the Company or both. Subject to the provisions of Section 14, the
maximum number of shares with respect to which the Awards may be granted under
the Plan shall not exceed 2,250,000 shares of Common Stock; provided, however,
that such number of shares of Common Stock may also be subject to adjustment,
from time to time, at the discretion of the Board of Directors of the Company.
Any shares subject to an Award under the Plan, which Award for any reason
expires or is terminated unexercised as to such shares, shall again be available
for the grant of other Awards under the Plan provided, however, that forfeited
Common Stock or other securities shall not be available for further Awards if
the participant has realized any benefits of ownership from such Common Stock.


3. Administration


The Plan shall be administered by a designated Omnibus Committee: ("Committee").
Subject to the provisions of the Plan the Committee shall have full discretion
and the exclusive power (i) to determine the directors, employees, consultants
and advisors to whom Options shall be granted, the time when such Options shall
be granted, the number of Shares which shall be subject to each Option, the
purchase price or exercise price of each Share which shall be subject to each
Option, the period(s) during which such Options shall be exercisable (whether in
whole or in part), and the other terms and provisions of the respective Options
(which need not be identical); (ii) to construe the Plan and Options granted
hereunder; (iii) to prescribe, amend and rescind rules and regulations relating
to the Plan; and (iv) to make all other determination necessary or advisable for
administering the Plan.



 
1

--------------------------------------------------------------------------------

 

Without limiting the foregoing, the Committee also shall have the authority to
require, in its discretion, as a condition of the granting of any Option, that
the Participant agree (i) not to sell or otherwise dispose of Shares acquired
pursuant to the Option for a period of one (1) year (unless waived by the
Company) following the date of acquisition of such Shares and (ii) that in the
event of termination of directorship or employment (or in case of a consultant
or advisor, engagement by Company or any subsidiary corporation or parent
corporation of the Company) of participant, other than as a result of dismissal
without cause, such Participant will not, for a period to be fixed at the time
of the grant of the Option, enter into any employment or participate directly or
indirectly in any business or enterprise which is competitive with the business
of the Company or any subsidiary corporation or parent corporation of the
Company, or enter into any employment in which such employee will be called to
utilize special knowledge obtained through directorship or employment (or in the
case of a consultant or advisor, engagement) with or by the Company or any
subsidiary corporation or parent corporation thereof.


The interpretation of and application by the Committee of any provision of the
Plan shall be final and conclusive. The Committee may in its discretion
establish such rules and guidelines relating to the Plan, as it may deem
desirable.


The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent. The Committee shall keep minutes of its actions
under the Plan.


No member of the Board of Directors or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
Awards granted hereunder.


4. Eligibility


The individuals who shall be eligible to participate in the Plan shall be
directors, officers, employees, consultants and advisors of the Company, or any
subsidiary corporation or parent corporation of the Company now existing or
hereafter formed or acquired, as the Committee may from time to time determine.
An employee who has been granted an Award in one year shall not necessarily be
entitled to be granted Awards in subsequent years.


5. Stock Options


The Committee may grant Options, as follows, which may be designated as (i)
NQSOs or (ii) ISOs intended to qualify under Code Section 422:



 
(a)
Nonqualified Stock Options. An NQSO is a right to purchase a specified number of
shares of Common Stock during such specified time as the Committee may
determine, not to exceed ten (10) years, at a price determined by the Committee
that, unless deemed otherwise by the Committee, is not less than the fair market
value of the Common Stock on the date the option is granted.

 
 
2

--------------------------------------------------------------------------------

 


 
(i)
The purchase price of the Common Stock subject to the NQSO may be paid in cash.
At the discretion of the Committee, the purchase price may also be paid by the
tender of Common Stock or through a combination of Common Stock and cash or
through such other means as the Committee determines are consistent with the
Plan=s purpose and applicable law. No fractional shares of Common Stock will be
issued or accepted.




 
(ii)
Without limiting the foregoing, to the extent permitted by law, (including
relevant state law), (A) the Committee may agree to accept, as full or partial
payment of the purchase price of Common Stock issued upon the exercise of the
NQSO, a promissory note of the person exercising the NQSO evidencing the
person=s obligation to make future cash payments to the Company, which
promissory note shall be payable as determined by the Company (but in no event
later than five (5) years after the date thereof), shall be secured by a pledge
of the shares of Common Stock purchased and shall bear interest at a rate
established by the Committee and (B) the Committee may also permit the person
exercising the NQSO, either on a selective or aggregate basis, to simultaneously
exercise the NQSO and sell the shares of Common Stock acquired, pursuant to a
brokerage or similar arrangement approved in advance by the Committee, and use
the proceeds from sale as payment of the Purchase price of such Common Stock.




 
(b)
Incentive Stock Options. An ISO is an Award in the form of an Option to purchase
Common Stock that complies with the requirements of Code Section 422 or any
successor section.




 
(i)
The aggregate fair market value (determined at the time of the grant of the
Award) of the shares of Common Stock subject to ISOs which are exercisable by
one person for the first time during a particular calendar year shall not exceed
$100,000. To the extent that ISOs granted to an employee exceed the limitation
set forth in the preceding sentence, ISOs granted last shall be treated as
NQSOs.




 
(ii)
No ISO may be granted under this Plan on or after the tenth anniversary of the
date this Plan is adopted or the date stockholders approve this Plan, whichever
is earlier.

 
 
3

--------------------------------------------------------------------------------

 


 
(iii)
No ISO may be exercisable more than-:




 
(A)
in the case of an employee who is not a Ten Percent Stockholder, within the
meaning of Code Section 422, on the date the ISO is granted; ten (10) years
after the date the ISO is granted; and




 
(B)
in the case of an employee who is a Ten Percent Stockholder, within the meaning
of Code Section 422, on the date the ISO is granted, five (5) years after the
date the ISO is granted.




 
(iv)
The exercise price of any ISO shall be determined by the Committee and shall be
no less than:




 
(A)
in the case of an employee who is not a Ten Percent Stockholder, on the date the
ISO is granted, the fair market value of the Common Stock subject to the ISO on
such date, and




 
(B)
in the case of an employee who is a Ten Percent Stockholder, on the date the ISO
is granted, not less than 110 percent of the fair market value of the Common
Stock subject to the ISO on such date.




 
(v)
The Committee may provide that the option price under an ISO may be paid by one
or more of the methods available for paying the option price of an NQSO.



6. Stock Appreciation Rights


An SAR is a right to receive, upon surrender of the right, but without payment,
an amount payable in cash.



 
(i)
The amount payable with respect to each SAR shall be equal in value to the
applicable percentage of the excess, if any, of the fair market value of a share
of Common Stock on the exercise date over the exercise price of the SAR. The
exercise price of the SAR shall be determined by the Committee and shall not be
less than the fair market value of a share of Common Stock on the date the SAR
is granted.

 
 
4

--------------------------------------------------------------------------------

 


 
(ii)
In the case of an SAR granted in tandem with an ISO to an employee who is a Ten
Percent Shareholder on the date of such grant, the amount payable with respect
to each SAR shall be equal in value to the applicable percentage of the excess,
if any, of the fair market value of a share of Common Stock on the exercise date
over the exercise price of the SAR, which exercise price shall not be less than
110% of the fair market value of a share of Common Stock on the date the SAR is
granted.




 
(iii)
The Committee shall establish the applicable percentage and exercise price at
the time the SAR is granted.



7. Restricted Stock


Restricted Stock is Common Stock of the Company that is issued to a participant
at a price determined by the Committee, which price per share may not be less
than the par value of the Common Stock, and is subject to restrictions on
transfer and/or such other restrictions on incidents of ownership as the
Committee may determine.


8. Performance Awards


A Performance Award granted under the Plan (i) may be denominated or payable in
cash, Common Stock (including without limitation, Restricted Stock), other
securities or other Awards and (ii) shall confer on the holder thereof the right
to receive payments, in whole or in part, upon the achievement of such
performance goals during such performance periods as the Committee shall
establish. Subject to the terms of the Plan and any applicable Award agreement,
the performance goals to be achieved during any performance period, the length
of any performance period, the amount of any Performance Award granted and the
amount of any payment or transfer to be made pursuant to any Performance Award
shall be determined by the Committee.


9. Other Stock-Based Incentive Awards


The Committee may from time to time grant Awards under this Plan that provide
the participant with the right to purchase Common Stock or that are valued by
reference to the fair market value of the Common Stock (including, but not
limited to, phantom securities or dividend equivalents). Such Awards shall be in
a form determined by the Committee (and may include terms contingent upon a
change of control of the Company), provided that such Awards shall not be
inconsistent with the terms and purposes of the Plan. The Committee will
determine the price of any Award and may accept any lawful consideration.


10. Price and Payment


If the Shares are listed on a national securities exchange in the United States
on any date on which the fair market value per Share is to be determined, the
fair market value per Share shall be deemed to be the average of the high and
low quotations at which such Shares are sold on such national securities
exchange on such date. If the Shares are listed on a national securities
exchange in the United States on such date but the Shares are not traded on such
date, the fair market value per Share shall be determined as of the closest
preceding date on which such exchange shall have been open for business and the
Shares were traded. If the Shares are listed on more than one national
securities exchange in the United States on the date any such Option is granted,
the Committee shall determine which national securities exchange shall be used
for the purpose of determining the fair market value per Share.
 
 
5

--------------------------------------------------------------------------------

 

If a public market exists for the Shares on any date on which the fair market
value per Share is to be determined but the Shares are not listed on a national
securities exchange in the United States, the fair market value per Share shall
be deemed to be the mean between the closing bid and asked quotations for the
Shares on such date, the fair market value per Share shall be deemed to be the
mean between the closing bid and asked quotations in the over-the-counter market
for the Shares on the closest date preceding such date for which such quotations
are available.


If no public market exists for the Shares on any date on which the fair market
value per Share is to be determined, the Committee shall, in its sole discretion
and best judgment, determine the fair market value of a Share.


For purposes of this Plan, the determination by the Committee of the fair market
value of a Share shall be conclusive.


Upon the exercise of an Option, the Company shall cause the purchased Shares to
be issued only when it shall have received the full purchase price for the
Shares in cash or by certified check-


11. Exercise of Options


Options granted under the Plan may be exercised by an optionee only while the
employee is and, continuously since the date the Option was granted, has been an
employee of the Company or one of its subsidiaries, except that (i) if the
optionee's termination of employment is other than for deliberate, willful or
gross misconduct, any Options held by the optionee may be exercised, to the
extent then exercisable, for a period of three months after the date of such
termination of employment; (ii) if such termination of employment is by reason
of retirement or disability, any Options held by the optionee at the time of
retirement or disability will be exercisable for a period of 12 months after the
date of such termination of employment; (iii) in the event of death after
termination of employment pursuant to (i) or (ii) above, the person or persons
to whom the optionee's rights are transferred by will or the laws of descent and
distribution shall have a period of three years from the date of termination of
the optionee's employment to exercise any Options which the optionee could have
exercised during such period; and (iv) in the event of the death of an optionee
while employed, any Options then held by the optionee shall become fully and
immediately exercisable and may be exercised by the person or persons to whom
the optionee's rights are transferred by will or the laws of descent and
distribution for a period of three years after the optionee's death. In no
event, however, shall any Option be exercisable after the date specified in
Section 5, as applicable.
 
 
6

--------------------------------------------------------------------------------

 

An Option granted hereunder shall be exercisable, in whole or in part, only by
written notice delivered in person or by mail to the Secretary of the Company at
its principal office, specifying the number of shares of Common Stock to be
purchased and accompanied by payment thereof and otherwise in accordance with
the option agreement pursuant to which the Option was granted.




12. Award Agreements


Each Award granted under the Plan shall be evidenced by an Award agreement
between the employee to whom the Award is granted and the Company, setting forth
the number of shares of Common Stock, SARs, or units subject to the Award and
such other terms and conditions applicable to the Award not consistent with the
Plan as the Committee may deem appropriate.


13. Tax Withholding


The Committee may establish such rules and procedures as it considers desirable
in order to satisfy any obligation of the Company or any subsidiary to withhold
federal income taxes or other taxes with respect to any Award made under the
Plan. Such rules and procedures may provide (i) in the case of Awards paid in
shares of Common Stock, that the person receiving the Award may satisfy the
withholding obligation by instructing the Company to withhold shares of Common
Stock otherwise issuable upon exercise of such Award in order to satisfy such
withholding obligation and (ii) in the case of an Award paid in cash, that the
withholding obligation shall be satisfied by withholding the applicable amount
and paying the net amount in cash to the participant. The employer corporation
may, in its discretion, hold the stock certificate to which such employee is
entitled upon the exercise of an Option as security for the payment of such
withholding tax liability, until sufficient payment of that liability has been
accumulated.


14. Change of Control and Limited Rights


For the purpose of the Plan, a "Change of Control" affecting the Company
shall be deemed to have taken place upon (i) the acquisition by a third person,
including a "group" as defined in Section 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended, of shares of the Company having 51%
or more of the total number of votes that may be cast for the election of
Directors of the Company; (ii) shareholder approval of a transaction for the
acquisition of the Company, or substantially all of its assets by another entity
or for a merger, reorganization, consolidation or other business combination to
which the Company is a part; or (iii) the election during any period of 24
months or less of 50% or more of the Directors of the Company where such
Directors were not in office immediately prior to such period provided, however,
that no "Change of Control" shall be deemed to have taken place if the Directors
of the Company in office on the date of adoption of the Plan, or their
successors in office nominated by such Directors, affirmatively approve a
resolution to such effect.
 
 
7

--------------------------------------------------------------------------------

 

In the event of a Change of Control affecting the Company, then, notwithstanding
any provision of the Plan or of any provisions of any Award agreements entered
into between the Company and any participant to the contrary, all Awards that
have not expired and which are then held by any participant (or the person or
persons to whom any deceased participant's rights have been transferred) shall,
as of such Change of Control, become fully and immediately vested and
exercisable and may be exercised for the remaining term of such Awards.


A limited right may be awarded by the Committee in connection with any Option
granted under the Plan with respect to all or some of the shares of Common Stock
covered by such related Option. A limited right may be granted either at the
time the Option is granted or thereafter at any time prior to the cancellation,
exercise, forfeiture, termination or expiration of the Option. A limited right
may be exercised only during the 60-day period beginning on a Change of Control
of the Company. Notwithstanding the provisions of the immediately preceding
sentences, no limited right may be exercised by an employee who is subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended, until the
expiration of six months from the date of grant of the limited right.


Upon the exercise of limited rights, the participant shall receive in cash an
amount equal to the product computed by multiplying (i) the excess of (a) the
highest fair market value per share of Common Stock during the 60-day period
ending on the date the limited right is exercised (or, if greater, the price
offered for a share of Common Stock pursuant to a tender offer pending during
such period) over (b) the Option price per share of Common Stock at which the
related Option is exercisable by (ii) the number of shares of Common Stock with
respect to which the limited right is being exercised. Notwithstanding the
foregoing, in case of a limited right granted in respect of an ISO, the holder
may not receive an amount in excess of such amount as will enable such Option to
qualify as an ISO.


Upon exercise of a limited right, such related Option and any related SAR shall
cease to be exercisable to the extent of the shares of Common Stock with respect
to which such limited right is exercised. Upon the exercise or termination of a
related Option, the limited right with respect to such related Option shall
terminate to the extent of the shares of Common Stock with respect to which the
related Option was exercised or terminated.


15. Dilution or Other Adjustment


If the Company is a party to any merger or consolidation, or undergoes any
separation, reorganization or liquidation, the Board of Directors of the Company
shall have the power to make arrangements, which shall be binding upon the
holders of unexpired Awards, for the substitution of new Awards for, or the
assumption by another corporation of, any unexpired Awards then outstanding
hereunder. In the case of any ISO, such action shall be taken only in the manner
and to the extent permitted by Sections 422 and 424 of the Code. In addition, in
the event of a reclassification, stock split, combination of shares, separation
(including a spin-off), dividend on shares of the Common Stock payable in stock,
or other similar change in capitalization or in the corporate structure of
shares of the Common Stock of the Company, the Committee shall conclusively
determine the appropriate adjustment in the option prices of outstanding
Options, in the number and kind of shares or other securities as to which
outstanding Awards shall be exercisable, and in the aggregate number of shares
with respect to which Awards may be granted. In the case of any ISO, any such
adjustment in the shares or other securities subject to the ISO (including any
adjustment in the Option price) shall be made in such manner as not to
constitute a modification as defined by Section 424(h)(3) of the Code and only
to the extent permitted by Sections 422 and 424 of the Code.
 
 
8

--------------------------------------------------------------------------------

 

16. Assignability


No Award granted under this Plan shall be sold, pledged, assigned or transferred
other than by will or the laws of descent and distribution, and Awards shall be
exercisable during the employee's lifetime only by the employee.


17. Amendment or Termination


The Board of Directors of the Company may at any time amend, suspend or
terminate the Plan provided, however, that (i) no change in any Awards
previously granted may be made without the consent of the holder thereof, (ii)
no amendment (other than an amendment authorized by Section 15) may be made
increasing the aggregate number of shares of the Common Stock with respect to
which Awards may be granted, reducing the minimum option price at which Options
may be granted, extending the maximum period during which Awards may be
exercised or changing the class of employees eligible to receive Awards
hereunder, without the approval of the holders of a majority of the outstanding
voting shares of the Company.


18. General Provisions


No Awards may be exercised by the holder thereof if such exercise, and the
receipt of cash or stock thereunder, would be, in the opinion of counsel
selected by the Company, contrary to law or the regulations of any duly
constituted authority having jurisdiction over the Plan.


Absence on leave approved by a duly constituted officer of the Company or any of
its subsidiaries shall not be considered interruption or termination of service
of any employee for any purposes of the Plan or Awards granted thereunder,
except that no Awards may be granted to an employee while he or she is absent on
leave.


No Award recipient shall have any rights as a shareholder with respect to any
shares subject to Awards granted to him or her under the Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.


Nothing contained in the Plan or in Awards granted thereunder shall confer upon
any employee any right to continue in the employ of the Company or any of its
subsidiaries or interfere in any way with the right of the Company or any of its
subsidiaries to terminate his or her employment at any time.
 
 
9

--------------------------------------------------------------------------------

 

Any Award agreement may provide that stock issued upon exercise of any Awards
may be subject to such restrictions, including, without limitation, restrictions
as to transferability and restrictions constituting substantial risks or
forfeiture as the Committee may determine at the time such Award is granted.


19. Effective Date


The Plan shall become effective on the date of its adoption by the Board of
Directors of the Company subject to approval of the Plan by the holders of a
majority of the outstanding voting shares of the Company within 12 months after
the date of the Plan's adoption by said Board of Directors. In the event of the
failure to obtain such shareholder approval, the Plan shall be null and void and
the Company shall have no liability thereunder. No Award granted under the Plan
shall be exercisable until such shareholder approval has been obtained.


20. Termination


No Award may be granted under the Plan on or after the date which is ten (10)
years following the effective date specified in Section 19, but Awards
previously granted may be exercised in accordance with their terms.


21. Governing Law


The Plan and such Options as may be granted thereunder and all related matters
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Nevada, from time to time obtaining, without giving effect to
conflict of law principles thereof.

 
10

--------------------------------------------------------------------------------

 
 